﻿This year the General Assembly holds its forty-sixth session in a world that has undergone a historic transformation. Various events that have occurred since the last session of the Assembly have generated in humanity a new atmosphere of hope for the United Nations, which, to be sustained, will require equally momentous decisions by our Organisation to create a better world for mankind.
I take singular pleasure in welcoming the seven new Member States to our family of nations. Their presence among us will enrich our Organisation and land credence to the universality of the United Nations.
The emerging new world order will remain on a shaky pedestal as long as the task of reducing the world's arsenals of war and mass destruction - a vestige of the cold war - remains the exclusive responsibility of the super-Powers and not the universal concern of the international community as a whole. We need a new strategy for disarmament, one which would involve global negotiations on the balanced reduction of all categories of arms, including conventional armaments.
We view as another positive measure requiring urgent international support and encouragement the proposal for the early establishment of an international register of arms sales under the aegis of the United Nations,
The Government of the United States deserves our congratulations for carrying a step forward the ongoing process of gradual super-Power disarmament through a bold programme of unilateral measures, announced recently by President Bush. We equally applaud the reciprocal positive response thereto by President Mikhael Gorbachev. We hope that this move will add new impetus to the international efforts to create a world that is free of weapons of mass destruction.
Although the end of the cold war has opened up new horizons for world stability and cooperation and diminished the dangers of global conflagration, situations flowing from the old era still remain which, if met with complacency, will continue to threaten peace and security and to undermine the universal character of the new world order.
As we cast our eyes towards Asia, we see in Cambodia a country that has suffered a decade of vicious fighting and the frustration of stalled peace talks. Ha welcome and encourage the peace initiatives of the Association of South-East Asian Nations (ASEAN). Me applaud the United Nations framework document of 1990 which was endorsed by the Security Council in its resolution 668 (1990). It is our belief that a solid foundation has now been laid for the holding of United Nations supervised elections scheduled for next year which will, it is hoped, definitively contribute to a comprehensive and lasting solution to the Cambodian problem.
Events in the Middle East continue to highlight the urgency of the early convening of the peace conference on the Middle East. The world is eagerly awaiting the moment when the people of the Middle East - Arabs and Israelis alike - will join the rest of mankind in building a new world order based on reconciliation, tolerance, cooperation and security for all.
Lesotho fully supports the peace initiatives that are being pioneered by the United States, which appear to have won the backing of all the Arab States in the region. We call on the State of Israel to be part of this process of peace and reconciliation.
The developments in Lebanon and Western Sahara have raised some hope that the restoration of peace and stability is within reach, thanks to the patient and untiring efforts of the Secretary-General, Mr. Perez de Cuellar, and of the Organization of African Unity. We hope that similar success will be realized in Liberia and in the Horn of Africa in the near future.
Our region in southern Africa has not lived in isolation from the current international climate of peace and reconciliation. Diplomatic efforts in Angola and Mozambique, however tenuous, have made breakthroughs that put the people of these sister countries on a firm path towards peace, stability and national reconciliation.
We remain concerned, however, at the unpredictable and volatile situation in South Africa. The uncertainty generated by the continuing widespread violence has been compounded by the faltering progress towards negotiating a constitution for a truly democratic South Africa. Although the legal bedrock of apartheid has been smashed through the repeal of a series of discriminatory laws, substantive obstacles remain in the way of making the end of apartheid a tangible reality for the people of South Africa. It is only when a constitutional framework is arrived at, giving full voting rights to the majority population in South Africa on the basis of one-man, one-vote in a unitary nation State, that the world and the people of South Africa will regard apartheid as dead and buried.
We urge all the relevant parties in South Africa, in particular President De Klerk and the leadership of the African National Congress of South Africa (ANC), the Pan Africanist Congress of Azania (PAC) and other political formations, to regain the momentum of the initiatives set in motion since February 1990 and to live up to the responsibilities of their historic mission for the future of South Africa.
The new world order of peace and cooperation carries with it not only new opportunities but also newly defined responsibilities and obligations for the international community. It entails a new agenda and a collectively held vision which we must consciously consolidate in order to make its aims and values universal.
We believe that the new world order must be one that gives equal opportunity and security and that protects the legitimate interests of all States, irrespective of size or ethnic Identity. It must be based on universal respect for the rights and freedoms of all individuals and be positively disposed towards a just distribution of the benefits of civilisation,
A global consensus has already emerged on the merits of popular participation in economic and political decision-making as a starting point for world stability and a foundation for a prosperous world free from national and regional conflicts.
Many nations - especially those in Eastern and Central Europe and in Africa - are today marching on the road to democracy. This is an experiment of momentous significance that requires due support of and nurturing by the United Nations.
Our Organization has always recognised the right of peoples to self-determination. Thus, for democracy to take root it is imperative that it should not be a coercive prescription from outside, but a culmination of a people's free will from within.
Central to the success of democracy in those of our countries with party-political pluralism is the question of a free and fair election. The United Nations, by virtue of its prestige and neutrality, is uniquely placed to assist electoral processes in emerging democracies through activities ranging from observance of * he elections to the provision of technical assistance. Accordingly, my delegation fully subscribes to General Assembly resolution 45/150, adopted at the last session, entitled, "Enhancing the effectiveness of the principle of periodic and genuine elections."
I wish to take this opportunity to inform the Assembly that preparations are advanced for the holding of democratic elections and the return to civilian rule in Lesotho during 1992.
The recent bloody coup in Haiti culminating in the overthrow of a democratically elected Government Is a dangerous precedent for the survival of emerging democracies. The United Nations is in duty bound to act and stand firmly in opposing this and similar threats to democratic order and constitutional legitimacy.
It is our hope that under the new world order the norm of popular participation and democracy will include an international dimension that will promote the need to build an international economic and political system that is also democratic.
We would, in particular, like to see more meaningful and fruitful contacts between the developed and developing countries to redress the current imbalances in the world economic order.
The various initiatives already taken to alleviate the burden of external debt and debt-servicing for developing countries have to date yielded negligible results. We hope that the ongoing dialogue within the Paris Club and other forums will result in more imaginative and action-oriented strategies to salvage the situation.
The final review and appraisal of the implementation of the United Nat ions Programme of Action for African Economic Recovery and Development 1986-1990, carried out here at United Nations Headquarters in early September, clearly demonstrated that the Programme had very little positive impact on Africa's economic performance. It failed to rally the expected international support for Africa's reform efforts.
It is Imperative that both the African countries and the international community demonstrate a serious commitment to the new, successor arrangement. Its success will depend greatly on enhanced donor-community support for Africa.
Today the issue of the environment is at the centre of the agenda for the future of mankind. We are confident that the forthcoming World Conference on Environment and Development will result in a consensus on strategies for collective international action on the future protection and preservation of the world's environment.
In conclusion, allow me to pay a tribute to our Secretary-General, Mr. Javier Perez de Cuellar. Under his stewardship during the past 10 years our Organization has been able to lead mankind across the threshold of the new world order. He will forever be remembered in the annals of the history of the United Nations.
